Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-2, 6, 9-10, 14 and 16-23 are pending.
	Claim 22 is amended by an examiner’s amendment.
Claims 1-2, 6, 9-10, 14 and 16-23 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kate Berezutskaya on 8/24/2022.

Claim 22 (Currently amended). A plant obtained or obtainable by the method of claim 21, wherein the plant comprises the nucleic acid construct. 

Withdrawn rejections
	The rejection of claim 3 is withdrawn in light of amendments made by the applicant. 
	The rejection of claims 1-3, 6, 9-10, 14 and 16-23 is withdrawn in light of amendments made by the applicant. 
	The rejection of claims 1-3, 6, 9-10, 14 and 16-23 is withdrawn in light of amendments made by the applicant. 
 
Reasons for allowance
	The closest prior art is Shi. Shi transformed Arabidopsis plants to express GORK using a 35s promoter (“Plasmid construction and plant transformation”). Shi discloses that GORK is AT5G37500. An NCBI BLAST alignment shows that SEQ ID NO: 10 shares 100% identity with the protein “gated outwardly-rectifying K+ channel” (GORK) from Arabidopsis (Sequence ID: NP_198566.2), also known by AT5G37500. SEQ ID NO: 10 shares only 5% identity with SEQ ID NO: 3. See alignment below. The claimed invention requires 95% identity with SEQ ID NO: 3. 
enCore version 6.4.2
                  Copyright (c) 1993 - 2022  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         August 24, 2022, 17:10:30 ; Search time 1 Seconds
                                           (without alignments)
                                           0.192 Million cell updates/sec

Title:          US-17-431-984-3
Perfect score:  1220
Sequence:       1 MGCTVSAELATTLERIEKNF..........GAKLCTIAHIVTVFFIVLTL 234

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 820 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-431-984-10.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      61    5.0    820  1  US-17-431-984-10           Sequence 10, Appl


                                    ALIGNMENTS


RESULT 1
US-17-431-984-10

  Query Match              5.0%;  Score 61;  DB 1;  Length 820;
  Best Local Similarity   19.3%;  
  Matches   34;  Conservative   23;  Mismatches   57;  Indels   62;  Gaps    7;

Qy         76 DNQTEVTVQ-----LINYTKS-------GKKFWNLFHLQPMRDQKGDVQYFIGVQLDGTE 123
              | ||  ||         | ||       |   |:| :    : :   |:| : ::|    
Db        122 DTQTYRTVYKPTRIAFRYLKSHFLMDFIGCFPWDLIYKASGKHEL--VRYLLWIRL---- 175

Qy        124 HVRDAAEREGVMLIKKTAEVFSKFLTRTE-PFMIHLFILAMFVMIY-------------- 168
                           ::|  | | :    |   ::    :  :|| :|              
Db        176 -----------FRVRKVVEFFQRLEKDTRINYLFTRILKLLFVEVYCTHTAACIFYYLAT 224

Qy        169 ---------------KFFPGGFENNFSVANPDKKASWIDCIYFGVTTHSTVGFGDI 209
                             |     :||   :   |    :   :|| : | :|||:|||
Db        225 TLPPENEGYTWIGSLKLGDYSYENFREI---DLWKRYTTALYFAIVTMATVGYGDI 277


Search completed: August 24, 2022, 17:10:30
Job time : 1 secs

Conclusions
	Claims 1-2, 6, 9-10, 14 and 16-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663